      Christopher N. Coyle, OSB #073501
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Creditor


                             IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF OREGON

       In re                                           Case No. 19-34037-pcm12

       Eric L. Silva,                                  PRECAUTIONARY OBJECTION TO
                                                       DEBTOR’S MOTION FOR FINAL
                        Debtor-in-Possession           ORDER AUTHORIZING USE OF
                                                       CASH COLLATERAL OF DEBTOR-IN-
                                                       POSSESSION AND GRANTING
                                                       ADEQUATE PROTECTION

                                      PRECAUTIONARY OBJECTION

               Creditor Paula Wolf (“Wolf”) hereby makes this PRECAUTIONARY OBJECTION to

      Debtor-in-Possession Eric L. Silva’s (“Debtor’s”) Motion for Final Order Authorizing Use of

      Cash Collateral of Debtor-in-Possession and Granting Adequate Protection (Docket #37);

      Creditor and Debtor, through counsel, are discussing the objections informally raised by

      Wolf and counsel for Debtor has advised that a subsequent motion ‘down-grading’ the cash

      collateral request to be heard on December 3, 2019 to one for emergency and interim relief

      will be filed prior to the Thanksgiving holiday. In reliance on the same, Wolf submits only this

      precautionary objection and notes that, just as with the Receiver (see Objection, Docket

      #41), the Debtor is also well aware of Wolf’s status as a secured creditor, and Wolf should

      also receive Rule 7004 service of motion for use of Wolf’s cash collateral. Based on counsel




Page 1 of 2     PRECAUTIONARY OBJECTION TO DEBTOR’S MOTION FOR FINAL              VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                ORDER AUTHORIZING USE OF CASH COLLATERAL OF DEBTOR-IN-              319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                POSSESSION AND GRANTING ADEQUATE PROTECTION                                   (503) 241-4869
                            Case 19-34037-pcm12     Doc 42    Filed 11/26/19
      for Debtor’s representation that another cash collateral motion will be filed and served on all

      lienholders, Wolf reserves her rights to object to any non-emergency use of cash collateral.

      DATED: November 26, 2019                 VANDEN BOS & CHAPMAN, LLP


                                               By:/s/Christopher N. Coyle
                                                  Christopher N. Coyle, OSB #073501
                                                  Of Attorneys for Creditor




Page 2 of 2   PRECAUTIONARY OBJECTION TO DEBTOR’S MOTION FOR FINAL                VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
              ORDER AUTHORIZING USE OF CASH COLLATERAL OF DEBTOR-IN-                319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
              POSSESSION AND GRANTING ADEQUATE PROTECTION                                     (503) 241-4869
                          Case 19-34037-pcm12       Doc 42    Filed 11/26/19
      In re Eric L. Silva
      Chapter 12 Case No. 19-34037-pcm12

                                     CERTIFICATE - TRUE COPY

             I hereby certify that I prepared the foregoing copy of the foregoing named document
      and have carefully compared the same with the original thereof and it is a correct copy
      therefrom and of the whole thereof.

                                     CERTIFICATE OF SERVICE

             I hereby certify that the foregoing was served on all CM/ECF participants through the
      Court's Case Management/Electronic Case File system on the date set forth below.

       Dated: November 26, 2019            VANDEN BOS & CHAPMAN, LLP


                                           By:/s/Christopher N. Coyle
                                              Christopher N. Coyle, OSB #073501
                                             Of Attorneys for Debtor




Page 1 of 1   CERTIFICATE OF SERVICE                                            VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                         Case 19-34037-pcm12       Doc 42   Filed 11/26/19
